DETAILED ACTION
 
Allowable Subject Matter
   
1.	Claims 1-8 are allowed.
  
2.	The following is an examiner’s reason for allowance:

 	Regarding claim 1, the prior art of record RFC 5438 (Network Working Group Request for Comments: 5438 Category: Standards Track, “Instant Message Disposition Notification (IMDN)”, pub. date Feb. 2009) discloses 
 	a method for transmitting a data notification message by a first user equipment (UE) in a communication system, comprising: 
 	generating a data notification message 
to share disposition information; and 
transmitting the data notification message to a second UE, 
           wherein the data notification message comprises 
notification message identity information to identify a type of the data notification message, 
disposition notification type information to identify a type of a disposition notification,
date and time information, 

The prior art of record Lee et al. (US 2011/0282953 A1) discloses a data notification message comprising a conversation identifier (ID) information to identify a conversation. 
	 	The prior art of record Vagelos (US 2017/0238154 A1) discloses a mission critical data (MCData) notification message.
  	However, neither RFC 5438, Lee et al., nor Vagelos teaches or suggests or made obvious wherein the notification message type information is information with a length of 1 octet, the disposition notification type information is information with a length of 1 octet, the date and time information is information with a length of 5 octets, the conversation ID information is information with a length of 16 octets, and the message ID information is information with a length of 16 octets, and wherein each of the notification message type information, the disposition notification type information, the date and time information, the conversation ID information, and the message ID information has a format including a value part without a type part and a length part. Figs. 5, 8-9, and 11-13 of Applicant’s disclosure show the formats including only the value part and not including the type part or the length part.

 	Regarding claim 5, the prior art of record RFC 5438 (Network Working Group Request for Comments: 5438 Category: Standards Track, “Instant Message Disposition Notification (IMDN)”, pub. date Feb. 2009) discloses 
a first user equipment (UE) in a communication system, comprising: 

at least one processor configured to: 
generate a data notification message    
to share disposition information, and 
control the transceiver to transmit the data notification message to a second UE, 
wherein the data notification message comprises notification message identity information to identify a type of the data notification message, 
disposition notification type information to identify a type of a disposition notification, 
date and time information, 
message ID information to identify the data notification message within the conversation.  
The prior art of record Lee et al. (US 2011/0282953 A1) discloses a data notification message comprising a conversation identifier (ID) information to identify a conversation. 
	 	The prior art of record Vagelos (US 2017/0238154 A1) discloses a mission critical data (MCData) notification message.   
  	However, neither RFC 5438, Lee et al., nor Vagelos teaches or suggests or made obvious wherein the notification message type information is information with a length of 1 octet, the disposition notification type information is information with a length of 1 octet, the date and time information is information with a length of 5 octets, the conversation ID information is information with a length of 16 octets, and the message ID information is information with a length of 16 octets, and wherein each of the 

3. 	All the dependent claims are also allowed based on their dependency on claims 1 and 5.
Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J. YI whose telephone number is (571)270-7696.  The examiner can normally be reached on Monday thru Friday: 8:00AM to 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


  



/ALEXANDER YI/
Examiner, Art Unit 2643

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643